

 
Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into as of 5-9-
2011 and shall be effective May 5, 2011 (the “Effective Date”), by and between
Warwick Valley Telephone Company (the “Company”) and Ralph Martucci
(“Executive”).
 
 
1.  
Employment.

 
The Company hereby agrees to employ Executive, and Executive hereby agrees to be
employed by the Company, upon the terms and subject to the conditions set forth
in this Agreement.
 
 
2.  
Term of Employment.

 
(a) The period of Executive’s employment under this Agreement shall begin as of
the Effective Date and shall continue until May 5, 2013 (the “Initial Term”),
and shall be renewed automatically for successive one-year periods thereafter
(each, a “Renewal Period”), unless Executive or the Company gives written notice
of nonrenewal to the other at least sixty (60) days before the expiration of the
Initial Term or any subsequent Renewal Period.
 
(b) Notwithstanding the foregoing, Executive’s employment may be terminated by
the Company or by Executive at any time for any reason.
 
(c) As used in this Agreement, the term “Employment Term” refers to Executive’s
period of employment from the Effective Date until the date his employment
terminates.
 
 
3.  
Duties and Responsibilities.

 
(a) The Company will employ Executive as its Executive Vice President, Chief
Financial Officer and Treasurer.  In such capacity, Executive shall perform the
customary duties and have the customary responsibilities of such positions and
such other duties as may be assigned to Executive from time to time by the
President and Chief Executive Officer (the “President”) pursuant to the
President’s properly delegated authority. Executive will exercise his judgment
in accordance with the highest ethical standards.
 
(b) Executive agrees to faithfully serve the Company, devote his full working
time, attention and energies to the business of the Company, its subsidiaries
and affiliated entities, and perform the duties under this Agreement to the best
of his abilities.
 
(c) Executive agrees (i) to comply with all applicable laws, rules and
regulations; (ii) to comply with the Company’s rules, procedures, policies,
requirements, and directions; and (iii) not  to engage in any other business or
employment without the written consent of the Company except as otherwise
specifically provided herein.
 
(d) Executive acknowledges that he has received a copy of the Company’s Code of
Ethics, that he has read the Code of Ethics and that this Agreement does not
supersede that policy.
 
 
1

--------------------------------------------------------------------------------

 
 
 
4.  
Compensation and Benefits.

 
(a) Base Salary.  During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $180,000 per year or such higher rate as may
be determined annually by the Company (“Base Salary”). Such Base Salary, less
applicable withholdings, shall be paid in accordance with the Company’s standard
payroll practice for executives.
 
(b) Annual Bonus.  During the Employment Term, Executive will be eligible to
receive an Annual Bonus each year, as determined in accordance with the
Applicable Plan approved by the Board (or Compensation Committee as the case may
be) for Executive for such year. An example of the Applicable Plan for 2011 is
attached as Appendix A to this Agreement for illustration purposes only.
Subsequent measurement metrics will be determined by the Board (or Compensation
Committee as the case may be) at their sole discretion for 2011 and each
subsequent year. The Board (or Compensation Committee as the case may be) has
the right to change or eliminate the Applicable Plan in its sole discretion at
any time. The Annual Bonus to be paid to Executive in 2011 shall be based on the
Company’s financial performance in 2011, continuing in like progression with the
Annual Bonus to be paid in any year based on the Company’s prior year’s
performance. Such Annual Bonus, less applicable withholdings, shall be paid
within 2.5 months of the end of the taxable fiscal year during which it was
earned. Except as otherwise provided by Section 7, in order to be eligible to
receive payment of any portion of an Annual Bonus, Executive must be actively
employed by the Company on the payment date. Notwithstanding the foregoing,
Executive acknowledges that whether any Annual Bonus is to be paid for a given
year and the amount of that Annual Bonus is completely at the discretion of the
Board (or Compensation Committee as the case may be).
 
(c) Incentive Compensation.  Executive shall be eligible to receive incentive
compensation (“Incentive Compensation”) each year, in accordance with the
Applicable Plan approved by the Board (or Compensation Committee as the case may
be) for Executive for such year. The Incentive Compensation shall be in the form
of equity-based awards (stock options and restricted stock of the Company) under
the Company’s incentive compensation plans. An example of the Applicable Plan
for 2011 is attached as Appendix A to this Agreement for illustration purposes
only. Subsequent measurement metrics will be determined by the Board (or
Compensation Committee as the case may be) at their sole discretion for 2011 and
each subsequent year. The Board (or Compensation Committee as the case may be)
has the right to change or eliminate the Applicable Plan in its sole discretion
at any time. The Incentive Compensation to be paid to Executive in 2012 shall be
based on the Company’s financial performance in 2011, continuing in like
progression with the Incentive Compensation to be paid in any year based on the
Company’s prior year performance. Such Incentive Compensation shall be delivered
to Executive within 2.5 months of the end of the taxable fiscal year during
which it was earned. Except as otherwise provided by Section 7, in order to be
eligible to receive payment of any portion of the Incentive Compensation,
Executive must be actively employed by the Company on the payment date.
Notwithstanding the foregoing, Executive acknowledges that whether any Incentive
Compensation is to be paid for a given year and the amount of that Incentive
Compensation is completely at the discretion of the Board (or Compensation
Committee as the case may be).
 
(d) Benefit Plans, Fringe Benefits and Vacation.  Executive shall be eligible to
participate in any 401(k) savings plan generally made available by the Company
to other executives in accordance with the eligibility requirements of such
plans and subject to the terms and conditions set forth in such plans, except
for any pension benefit. Executive shall be eligible to participate in any
health and welfare plans made available to other executives, including, but not
limited to, any medical and dental benefits plan, life insurance plan,
short-term and long-term disability plans, or other executive benefit or fringe
benefit plan. Executive will also be eligible to receive at least five (5) weeks
of vacation per calendar year, without carry-over provisions, accrued and earned
on a daily basis, as well as other types of paid time-off (e.g., holidays,
personal days, absence due to illness, etc.) according to the Company’s vacation
and paid time-off policy.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(e) Expense Reimbursement.  The Company shall promptly reimburse Executive for
the ordinary and necessary business expenses incurred by Executive in the
performance of the duties under this Agreement in accordance with the Company’s
customary practices applicable to executives, provided that such expenses are
incurred and accounted for in accordance with the Company’s expense
reimbursement policy. Reimbursement shall be made as soon as administratively
practicable following Executive’s submission of the necessary documents and
receipts required under the Company’s expense reimbursement policy, but in no
event later than December 31st of the calendar year following the calendar year
in which the expense was incurred.
 
(f) Concession.  Executive will be provided with paid PDA or mobile phone
service for one electronic device, as well as concession Telephone and Toll
Service and Internet Service consistent with those benefits available to other
executives.
 
(g) Indemnification.  Executive will be covered by the Company’s standard
Director’s and Officer’s Indemnification Agreement, providing for
indemnification consistent with the New York Business Corporation Law and the
Company’s by-laws.
 
 
5.
Termination of Employment.

 
Executive’s employment may be terminated by the Company or by Executive at any
time for any reason. Upon termination, Executive shall be entitled to receive
the compensation and benefits described in Section 7. Executive’s employment
will terminate under the following conditions:
 
(a) Death.  Executive’s employment shall terminate upon Executive’s death.
 
(b) Total Disability.  The Company may terminate Executive’s employment upon his
becoming Totally Disabled. For purposes of this Agreement, Executive shall be
“Totally Disabled” if Executive is physically or mentally incapacitated so as to
render Executive incapable of performing his usual and customary duties under
this Agreement without reasonable accommodation. Executive’s receipt of
disability benefits under the Company’s long-term disability plan, if any, or
receipt of Social Security disability benefits shall be deemed conclusive
evidence of Total Disability for purpose of this Agreement; provided, however,
that in the absence of Executive’s receipt of such longterm disability benefits
or Social Security benefits, the Company may, in its reasonable discretion (but
based upon appropriate medical evidence), determine that Executive is Totally
Disabled.
 
(c) Termination by the Company for Cause.
 
(i)
The Company may terminate Executive’s employment for Cause at any time after
providing written notice to Executive.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(ii)
For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) conviction of a crime or a nolo contendere plea involving the
alleged commission by Executive of a felony or of a criminal act involving, in
the good faith judgment and sole discretion of the Board, fraud, dishonesty, or
moral turpitude; (B)  refusal or failure to perform employment duties reasonably
requested by the Board after fifteen (15) days’ written notice by certified mail
of such failure to perform, specifying that the failure constitutes cause (other
than as a result of vacation, sickness, illness or injury); (C) fraud or
embezzlement as determined by the Board; (D) gross misconduct or gross
negligence in connection with the business of the Company or an affiliate which
has a substantial adverse effect on the Company or the affiliate; (E) breach of
the terms of the confidentiality, non-solicitation and non-competition
provisions of Section 9 or (F) job performance which, in the collective
determination of the CEO, Chairman of the Board and Chairman of the Audit
Committee, consistently or significantly, fails to fulfill the duties and
responsibilities contemplated by this Agreement, as generally described in
Section 3.

 
(iii)
Regardless of whether Executive’s employment initially was considered to be
terminated for any reason other than Cause, Executive’s employment will be
considered to have been terminated for Cause for purposes of this Agreement if
the Board subsequently determines that Executive engaged in an act constituting
Cause during the Employment Period or Executive breached the terms of the terms
of the confidentiality, non-solicitation and non-competition provisions of
Section 9 after his termination.

 
(d) Termination by the Company Without Cause.  The Company may terminate
Executive’s employment at any time under this Agreement without Cause after
providing written notice to Executive.
 
(e) Termination by Executive.  Executive may terminate his employment under this
Agreement after providing thirty (30) days’ written notice to the Company.
 
(f) Expiration of Initial Term or Renewal Period.  In the event that either
party gives written notice of non-renewal of the Initial Term or a Renewal
Period, as applicable, pursuant to Section 2, Executive’s employment shall
terminate upon the expiration of the Initial Term or Renewal Period.
 
 
6.  
Return of Property and Information.

 
Executive agrees that when his employment with the Company ends, he will
immediately return to the Company all property, data, information and knowledge
which are in his possession or under his control, including without limitation
all documents, forms, correspondence, financial records and forecasts, operation
manuals, notebooks, reports, proposals, computer programs, software, software
documentation, employee handbooks, supervisor’s manuals, lists of clients and
referral sources, client data, and all copies thereof, relating in any way to
the business of the Company, whether relating to the Company directly or to a
client of the Company, made or obtained by Executive during his employment with
the Company, whether or not such data, information, or knowledge constitute
confidential or trade secret information.
 
 
4

--------------------------------------------------------------------------------

 
 
 
7.  
Compensation Following Termination of Employment.

 
(a) Termination for Any Reason.  Upon termination of Executive’s employment for
any reason under this Agreement, Executive (or his designated beneficiary or
estate, as the case may be) shall be entitled to receive the following
compensation:
 
(i)
Earned but Unpaid Compensation.  The Company shall pay Executive any accrued but
unpaid Base Salary for services rendered through the date of termination, any
appropriately documented and accrued but unpaid expenses required to be
reimbursed under this Agreement, and any unused vacation accrued to the date of
termination.

 
(ii)
Other Compensation and Benefits.  Except as may be provided under this
Agreement, any benefits to which Executive may be entitled through the date of
Executive’s termination pursuant to the plans, policies and arrangements
referred to in Section 4(d) shall be determined and paid in accordance with the
terms of such plans, policies and arrangements, and except as otherwise provided
by this Agreement, Executive shall have no right to receive any other
compensation, or to participate in any other plan, arrangement or benefit, with
respect to future periods after such termination or resignation.

 
(b) Termination by the Company Without Cause not in Connection With a Change in
Control.  In the event Executive’s employment is terminated without Cause before
a Change in Control (as defined by Section 7(c)(iii)) or more than twenty-four
(24) months after a Change in Control, if Executive executes the Release and
Waiver required by Section 8 and such Release and Waiver is not revoked on or
before the expiration of the revocation period thereof, and Executive has
complied with the return of property and information provision set forth in
Section 6, then in addition to the payments to be made pursuant to Section 7(a),
the Company shall also:
 
(i)
Severance Pay.  Pay to Executive severance pay in an amount equal to 100% of his
Base Salary in effect as of the date of his termination of employment. Payment
of such Severance Pay shall be made in a lump sum as soon as administratively
practicable after the date of Executive’s termination (or if required by Section
409A, on the six (6) month anniversary of his termination), but no later than
ninety (90) days thereafter, and not before the expiration of the revocation
period for the Release and Waiver.

 
(ii)
Annual Bonus.  Pay to Executive the target amount of the Annual Bonus under the
Applicable Plan for the year in which the termination of Executive’s employment
occurs. Payment of such Annual Bonus shall be made in a lump sum as soon as
administratively practicable after the date of Executive’s termination (or if
required by Section 409A, on the six (6) month anniversary of his termination),
but no later than ninety (90) days thereafter, and not before the expiration of
the revocation period for the Release and Waiver.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(iii)
Benefits Continuation.  Continue to provide Executive and his family for the
one-year period following Executive’s termination with the health and welfare
benefits, including, but not limited to, benefits under any medical and dental
benefits plan, life insurance plan, short-term and long-term disability plans,
or other executive benefit or fringe benefit plan, which Executive and his
family were receiving as of the date of Executive’s termination. The Company
shall provide such benefits at the same cost to Executive as the cost, if any,
charged to Executive for those benefits at the time of his termination. To the
extent that the provision of such benefits at the Company’s expense during the
six (6) month period following Executive’s termination would violate the
requirements of Section 409A, then Executive shall be required to pay to the
Company the Company portion of the cost of such benefits during such six (6)
month period, and the Company shall reimburse Executive for the amounts so paid
by Executive on the six (6) month anniversary of his termination, or as soon as
administratively practicable thereafter, but no later than ninety (90) days
thereafter.

 
(c) Termination by the Company Without Cause or by Executive for Good Reason in
Connection With a Change in Control.
 
(i)  
In the event Executive’s employment is terminated by the Company without Cause,
or by Executive for Good Reason, within the twenty-four (24) month period
following a Change in Control, if Executive executes the Release and Waiver
required by Section 8 and such Release and Waiver is not revoked on or before
the expiration of the revocation period thereof, and Executive has complied with
the return of property and information provision set forth in Section 6, then in
addition to the payments to be made pursuant to 7(a), but subject to Section
7(c)(iv), the Company shall also:

 
(A)  
Severance Pay.  Pay to Executive severance pay in an amount equal to 150% of his
Base Salary at its highest level in effect from the date of the Change in
Control through his termination of employment. Payment of such Severance Pay
shall be made in a lump sum as soon as administratively practicable after the
date of Executive’s termination (or if required by Section 409A, on the six (6)
month anniversary of his termination), but no later than ninety (90) days
thereafter, and not before the expiration of the revocation period for the
Release and Waiver.

 
(B)  
Annual Bonus.  Pay to Executive 150% of the target amount of the Annual Bonus
under the Applicable Plan for the year in which the termination of Executive’s
employment occurs. Payment of such Annual Bonus shall be made in a lump sum as
soon as administratively practicable after the date of Executive’s termination
(or if required by Section 409A, on the six (6) month anniversary of his
termination), but no later than ninety (90) days thereafter, and not before the
expiration of the revocation period for the Release and Waiver.

 
(C)  
Equity Vesting Acceleration.  Accelerate the vesting of and the lapsing of
restrictions on any unvested or restricted equity compensation (e.g., stock
options, restricted stock, etc.).

 
 
 
6

--------------------------------------------------------------------------------

 
 
(D)  
Benefits Continuation.  Continue to provide Executive and his family for the
one-year period following Executive’s termination with the health and welfare
benefits, including, but not limited to, benefits under any medical and dental
benefits plan, life insurance plan, short- term and long-term disability plans,
or other executive benefit or fringe benefit plan, which Executive and his
family were receiving as of the date of Executive’s termination. The Company
shall provide such benefits at the same cost to Executive as the cost, if any,
charged to Executive for those benefits at the time of his termination. To the
extent that the provision of such benefits at the Company’s expense during the
six (6) month period following Executive’s termination would violate the
requirements of Section 409A, then Executive shall be required to pay to the
Company the Company portion of the cost of such benefits during such six (6)
month period, and the Company shall reimburse Executive for the amounts so paid
by Executive on the six (6) month anniversary of his termination, or as soon as
administratively practicable thereafter, but no later than ninety (90) days
thereafter.

 
(ii)  
“Good Reason.”  For purposes of this Agreement, the term “Good Reason” shall
mean the occurrence of any of the following in connection with a Change in
Control, without Executive’s express written consent: (A) the assignment of
duties to Executive materially inconsistent with Executive’s current
authorities, duties, responsibilities and status; (B) any reduction in
Executive’s title, position, or reporting lines; (C) the relocation of Executive
to an office or location more than seventy-five (75) miles from the office or
location of Executive’s work as of the date of the Change in Control; (D)
requiring Executive to travel on Company business to a substantially greater
extent than required as of the date of the Change in Control; or (E) the
reduction in Executive’s Base Salary as in effect on the date of the Change in
Control.

 
(iii)  
“Change in Control.”  For purposes of this Agreement, the term “Change in
Control” shall mean the happening of any of the following:

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(A)  
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(a “Person”) becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 25% or more of either (1) the then
outstanding common shares of the Company (the “Outstanding Company Common
Shares”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company  Voting Securities”); provided, however,
that such beneficial ownership shall not constitute a Change in Control if it
occurs as a result of any of the following acquisitions of securities: (I) any
acquisition directly from the Company, (II) any acquisition by the Company or
any corporation, partnership, trust or other entity controlled by the Company (a
“Subsidiary”), (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (IV) any
acquisition by an underwriter temporarily holding Company securities pursuant to
an offering of such securities, (V) any acquisition by an individual, entity or
group that is permitted to, and actually does, report its beneficial ownership
on Schedule 13-G (or any successor schedule); provided that, if any such
individual, entity or group subsequently becomes required to or does report its
beneficial ownership on Schedule 13D (or any successor schedule), then, for
purposes of this paragraph, such individual, entity or group shall be deemed to
have first acquired, on the first date on which such individual, entity or group
becomes required to or does so report, beneficial ownership of all of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
beneficially owned by it on such date, or (VI) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (I ), (2) and (3) of Section 7(c)(iii)(C) are satisfied. Notwithstanding
the foregoing, a Change in Control shall not be deemed to occur solely because
any Person (the “Subject Person”) became the beneficial owner of 25% or more of
the Outstanding Company Common Shares or Outstanding Company Voting Securities
as a result of the acquisition of Outstanding Company Common Shares or
Outstanding Company Voting Securities by the Company which, by reducing the
number of Outstanding Company Common Shares or Outstanding Company Voting
Securities, increases the proportional number of shares beneficially owned by
the Subject Person; provided, that if a Change in Control would be deemed to
have occurred (but for the operation of this sentence) as a result of the
acquisition of Outstanding Company Common Shares or Outstanding Company Voting
Securities by the Company, and after such share acquisition by the Company, the
Subject Person becomes the beneficial owner of any additional Outstanding
Company Common Shares or Outstanding Company Voting Securities which increases
the percentage of the Outstanding Company Common Shares or Outstanding Company
Voting Securities beneficially owned by the Subject Person, then a Change in
Control shall then be deemed to have occurred; or

 
(B)  
Individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or

 
 
8

--------------------------------------------------------------------------------

 
 
 
(C)  
The consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar corporate transaction involving the Company or any of
its direct or indirect Subsidiaries (each a “Business Combination”) in each
case, unless, following such Business Combination, (1) the Outstanding Company
Common Shares and the Outstanding Company Voting Securities immediately prior to
such Business Combination, continue to represent (either by remaining
outstanding or being converted into voting securities of the resulting or
surviving entity or any parent thereof) more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (2) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company, a Subsidiary or such corporation resulting from such Business
Combination or any parent or a subsidiary thereof, and any Person beneficially
owning, immediately prior to such reorganization, merger or consolidation,
directly or indirectly, 25% or more of the Outstanding Company Common Shares or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination (or any parent thereof) or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, and (3) at least a majority of the members of the
board of directors of the corporation resulting from such Business Combination
(or any parent thereof) were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
Business Combination; or

 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(D)  
The consummation of the sale, lease, exchange or other disposition of all or
substantially all of the assets of the Company, unless such assets have been
sold, leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (1) more than 50% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Shares and Outstanding
Company Voting Securities immediately prior to such sale, lease, exchange or
other disposition in substantially the same proportions as their ownership
immediately prior to such sale, lease, exchange or other disposition of such
Outstanding Company Common Shares and Outstanding Company Voting Shares, as the
case may be, (2) no Person (excluding the Company and any employee benefit plan
(or related trust) of the Company or a Subsidiary of such corporation or a
subsidiary thereof and any Person beneficially owning, immediately prior to such
sale, lease, exchange or other disposition, directly or indirectly, 25% or more
of the Outstanding Company Common Shares or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 25%
or more of, respectively, the then outstanding shares of common stock of such
corporation (or any parent thereof) and the combined voting power of the then
outstanding voting securities of such corporation (or any parent thereof)
entitled to vote generally in the election of directors, and (3) at least a
majority of the members of the board of directors of such corporation (or any
parent thereof) were members of the Incumbent Board at the time of the execution
of the initial agreement or action of the Board providing for such sale, lease,
exchange or other disposition of assets of the Company; or

 
(E)  
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 
(iv)  
Potential Section 280G Adjustment.  In the event that any amount or benefit to
be paid or provided to Executive pursuant to Section 7(c)(i), taken together
with any amounts or benefits otherwise paid or provided to Executive by the
Company or any affiliated company (collectively, the “Covered Payments”), would
be an “excess parachute payment,” as defined in Section 280G of the Internal
Revenue Code and the related Treasury Regulations and other guidance issued
thereunder, and would thereby subject Executive to the tax imposed under Section
4999 of the Internal Revenue Code (the “Excise Tax”), then the Company shall
either (A) make the Covered Payment to Executive without adjustment and subject
to the Excise Tax, or (B) reduce the Covered Payments to the maximum amount that
may be paid without Executive becoming subject to the Excise Tax (such reduced
amount, the “Payment Cap”), whichever provides the greater net after-tax benefit
to Executive. In the event that the reduction of the Covered Payments will
provide Executive with the greater net after-tax benefit, Executive shall have
the right to designate which of the payments and benefits otherwise provided for
in Section 7(c)(i) that he will receive in connection with the application of
the Payment Cap.

 
(d) Termination of Employment.  For purposes of this Section 7, the term
“termination of employment” and words of similar import shall mean a “separation
from service” as defined by Section 409A, and this Section 7 shall be
interpreted and administered consistent with such definition.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(e) No Mitigation; No Set-Off Against Severance Benefits.  Executive shall not
be required to mitigate damages or the amount of any payment or benefits
provided for under Section 7 by seeking other employment or otherwise, nor shall
the amount of any payment or benefits provided for in Section 7 be reduced by
any compensation earned by Executive as a result of employment by another
employer after the date of termination of Executive’s employment with the
Company, except as otherwise provided by the confidentiality, non-solicitation
and non-competition provisions of Section 9. In addition, the Company’s
obligations under this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive.
 
 
8.  
Release and Waiver.

 
(a) In exchange for the additional consideration under Section 7 to which
Executive would not otherwise be entitled, Executive shall generally and
completely release the Company, its subsidiaries and affiliates, and its
directors, officers, executives, shareholders, partners, agents, attorneys,
predecessors, successors, insurers and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to or at Executive’s termination. Such general release shall include, but
shall not be limited to: (i) all claims arising out of or in any way related to
Executive’s employment with the Company or the termination of that employment;
(ii) all claims related to Executive’s compensation or benefits from the
Company, including salary, bonuses, incentive compensation, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options,
restricted stock, or any other ownership or equity interests in the Company, or
its subsidiaries or affiliates under all State and federal statutes such as the
Fair Labor Standards Act, the Family and Medical Leave Act, the Employee
Retirement and Income Security Act, the New York Labor Law and any similar State
or local statute, regulation or order; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under, for
example, the Age Discrimination in Employment Act (the “ADEA”), Title VII of the
Civil Rights Act of 1964, as amended, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, the Equal Pay Act, the Family Medical Leave
Act, the New York Human Rights Law and any similar State or local statute,
regulation or order. Notwithstanding the foregoing, Executive shall not be
required to release the Company or its subsidiaries or affiliates from: (A) any
obligation to indemnify Executive pursuant to the articles and bylaws of the
Company, any valid fully executed indemnification agreement with the Company,
any applicable directors and officers liability insurance policy, and applicable
law; or (B) any obligations to make payments to Executive under Section 7.
Executive shall be required to represent that he has no lawsuits, claims or
actions pending in his name, or on behalf of any other person or entity, against
the Company or its subsidiaries or affiliates, or any other person or entity
subject to the release to be granted under this Section.
 
(b) Executive shall acknowledge that: (i) he is knowingly and voluntarily
waiving and releasing any rights he may have under the ADEA; (ii) that the
consideration given for the waiver and release (i.e., the additional
consideration to be provided under Section 7) is in addition to anything of
value to which he is already entitled; and (iii) that he has been advised, as
required by the ADEA, that: (A) his waiver and release does not apply to any
rights or claims that may arise after the date that he signs such release; (B)
he should consult with an attorney prior to signing the release (although he may
choose voluntarily not to do so); (C) he has twenty-one (21) days from the date
he receives the proposed release to consider the release (although he may choose
voluntarily to sign it earlier); (D) he has seven (7) days following the date he
signs the release to revoke the release by providing written notice of his
revocation to the Board; and (E) the release will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after the date that the release is signed by Executive.
 
 
11

--------------------------------------------------------------------------------

 
 
 
(c) The claims included in this release and waiver do not include vested rights,
if any, under any qualified retirement plan in which Executive participates, and
his COBRA, unemployment compensation and worker’s compensation rights, if any.
Nothing in this release shall be construed to constitute a waiver of: (i) any
claims Executive may have against the Company that arise from acts or omissions
that occur after the effective date of this Release; (ii) Executive’s right to
file an administrative charge with any governmental agency concerning the
termination of that employment; or (iii) Executive’s right to participate in any
administrative or court investigation, hearing or proceeding. Executive agrees,
however, to waive and release any right to receive any individual remedy or to
recover any individual monetary or non-monetary damages as a result of any such
administrative charge or proceeding. In addition, this release does not affect
Executive’s rights as expressly created by this Agreement, and does not limit
his ability to enforce this Agreement.
 
 
9.  
Executive Covenants.

 
(a) Non-Disclosure of Confidential Information and Trade Secrets.
 
(i)  
During the course of Executive’s employment with the Company, Executive will
acquire and have access to Confidential Information and Trade Secrets belonging
to the Company, its affiliates, subsidiaries, divisions and joint ventures
(collectively referred to as the “Company” throughout and for purposes of this
Section 9). Such Confidential Information and Trade Secrets include, without
limitation, business and technical information, whatever its nature and form and
whether obtained orally, by observation, from written materials or otherwise, as
for example: (A) financial and business information, such as information with
respect to costs, commissions, fees, profits, profit margins, sales, markets,
mailing lists, accounts receivables and accounts payables, pricing strategies,
strategies and plans for future business, new business, product or other
development, potential acquisitions or divestitures, and new marketing ideas;
(B) marketing information, such as information on markets, end users and
applications, the identity of the Company’s customers, vendors, suppliers, and
distributors, their names and addresses, the names of representatives of the
Company’s customers, vendors, distributors or suppliers responsible for entering
into contracts with the Company, the Company’s financial arrangements with its
distributors and suppliers, the amounts paid by such customers to the Company,
specific customer needs and requirements, leads and referrals to prospective
customers; and (C) personnel information, such as the identity and number of the
Company’s employees, personal information such as social security numbers,
skills, qualifications, and abilities. Executive acknowledges and agrees that
the Confidential Information and Trade Secrets are not generally known or
available to the general public, but have been developed, complied or acquired
by the Company at its great effort and expense and for commercial advantage and,
therefore, takes every reasonable precaution to prevent the use or disclosure of
any part of it by or to unauthorized persons. Confidential Information and Trade
Secrets can be in any form or media, whether oral, written or machine readable,
including electronic files.

 
 
 
12

--------------------------------------------------------------------------------

 
 
(ii)  
Executive agrees he will not, while associated with the Company and for so long
thereafter as the pertinent information or documentation remains confidential,
directly or indirectly use, disclose or disseminate to any other person,
organization or entity or otherwise use any Confidential Information and Trade
Secrets, except as specifically required in the performance of Executive’s
duties on behalf of the Company or with prior written authorization from the
Board.

 
(b) Non-Solicitation of Customers.  Executive acknowledges and agrees that
during the course of and solely as a result of employment with the Company, he
will come into contact with some, most or all of the Company’s customers and
will have access to Confidential Information and Trade Secrets regarding the
Company’s customers, distributors and suppliers. Consequently, Executive
covenants and agrees that in the event of the termination of his employment,
whether such termination is voluntary or involuntary, Executive will not, for a
period of twelve (12) months following such termination, directly or indirectly,
solicit or initiate contact with any customer, former customer or prospective
customer of the Company for the purpose of selling products or services to the
customer competitive with the products or services purchased by the customer
from the Company. This restriction shall apply to any customer, former customer
or prospective customer of the Company with whom Executive had contact or about
whom Executive obtained Confidential Information or Trade Secrets during his
employment with the Company. For the purposes of this Section, “contact” means
interaction between Executive and the customer or then prospective customer
which takes place to further the business relationship, or making sales to our
performing services for the customer or prospective customer on behalf of the
Company. This restriction will not apply when a former employee who is not
working in a competitive capacity responds to a request for proposal on behalf
of his new employer who is not engaged in the same or similar businesses as the
Company.
 
(c) Non-Compete.  Executive acknowledges that his services are special and
unique, and compensation is partly in consideration of and conditioned upon
Executive not competing with Company, and that a covenant on Executive’s part
not to compete is essential to protect the business and good will of the
Company. Accordingly, except as hereinafter provided, Executive agrees that for
twelve (12) months after the termination of his employment, Executive shall not
be engaged or interested as a director, officer, stockholder (except as provided
herein), employee, partner, individual proprietor, lender or in any other
capacity, in any business, which competitive with the business of the Company as
conducted at the time of Executive’s termination and which involves Executive’s
knowledge, actions or assistance within the counties of Westchester, Rockland,
Ulster, Orange, Duchess and Sullivan in New York and Sussex, Bergen and Passaic
in New Jersey; however, this restriction will not apply to new kinds of business
in which Executive may engage in the future, after such termination, unless
Executive has been actively engaged in the development or otherwise involved in
such business while an employee of the Company. In addition, Executive agrees
that for this same twelve (12) months, he shall not recruit or recommend any
other person who is or was an employee of the Company while Executive was also
an employee, to any business which is competitive with the business of Executive
as conducted at the time of Executive’s termination and which involves
Executive’s knowledge, actions or assistance within the counties of Westchester,
Rockland, Ulster, Orange, Duchess and Sullivan in New York and Sussex, Bergen
and Passaic in New Jersey. Nothing herein shall prohibit Executive from
investing in any securities of any corporation which is in competition with the
Company, whose securities are listed on a national exchange or traded in the
over-the-counter market if Executive shall own less than 5% of the outstanding
securities of such operation.
 
 
13

--------------------------------------------------------------------------------

 
 
 
(d) Enforcement of Covenants.  Executive acknowledges and agrees that compliance
with the covenants set forth in this Section 9 is necessary to protect the
Confidential Information and Trade Secrets, business and goodwill of the
Company, and that any breach of this Section 9 will result in irreparable and
continuing harm to the Company, for which money damages may not provide adequate
relief. Accordingly, in the event of any breach or anticipatory breach of
Section 9 by Executive, the Company and Executive agree that the Company shall
be entitled to the following particular forms of relief as a result of such
breach, in addition to any remedies otherwise available to it at law or equity:
(i) injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach, and Executive hereby consents to the issuance
thereof forthwith and without bond; and (ii) recovery of all reasonable sums and
costs, including attorneys’ fees, incurred by the Company to enforce the
provisions of this Section 9.
 
 
10.  
Withholding of Taxes

 
The Company shall withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local or other taxes.
 
 
11.  
No Claim Against Assets.

 
Nothing in this Agreement shall be construed as giving Executive any claim
against any specific assets of the Company or as imposing any trustee
relationship upon the Company in respect of Executive. The Company shall not be
required to establish a special or separate fund or to segregate any of its
assets in order to provide for the satisfaction of its obligations under this
Agreement. Executive’s rights under this Agreement shall be limited to those of
an unsecured general creditor of the Company and its affiliates.
 
 
12.  
Executive Acknowledgement.

 
Executive acknowledges that he has had the opportunity to discuss this Agreement
with and obtain advice from his private attorney, has had sufficient time to and
has carefully read and fully understands all of the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement.
 
 
13.  
Successors and Assignment.

 
(a) Except as otherwise provided in this Agreement, this Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns.
 
 
14

--------------------------------------------------------------------------------

 
 
(b) The Company shall require any successor or successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Executive, to acknowledge expressly that this
Agreement is binding upon and enforceable against the Company in accordance with
the terms hereof, and to become jointly and severally obligated with the Company
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or successions had
taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement by the
Company.
 
(c) The rights and benefits of Executive under this Agreement are personal to
him and no such right or benefit shall be subject to voluntary or involuntary
alienation, assignment or transfer; provided, however, that nothing in this
Section 13 shall preclude Executive from designating a beneficiary or
beneficiaries to receive any benefit payable on his death.
 
 
14.  
Entire Agreement; Amendment.

 
This Agreement shall supersede any and all existing oral or written agreements,
representations, or warranties between Executive and the Company (or any of its
subsidiaries or affiliated entities) relating to the terms of Executive’s
employment, except for the Company’s Code of Ethics and the Director’s and
Officer’s Indemnification Agreement. This Agreement may not be amended except by
a written agreement signed by both parties.
 
 
15.  
Governing Law.

 
This Agreement shall be governed by and construed in accordance with the
domestic substantive laws of the State of New York, without giving effect to any
conflicts or choice of laws rule or provision that would result in the
application of the domestic substantive laws of any other jurisdiction.
 
 
16.  
Section 409A.

 
The parties intend that this Agreement and the payments and benefits to be
provided hereunder satisfy the requirements of Section 409A, and this Agreement
shall be administered and interpreted consistent with such intention.
 
 
17.  
Notices.

 
Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, or by facsimile or by hand delivery, to those listed below at their
following respective addresses or at such other address as each may specify by
notice to the others:
 
To the Company:
Warwick Valley Telephone Company
Attention: President and CEO
47 Main Street
Warwick, New York 10990
 
To Executive:
At the address set forth below

 
 
15

--------------------------------------------------------------------------------

 
 
 
18.  
Miscellaneous.

 
(a) Waiver.  The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
 
(b) Severability.  If any term or provision of this Agreement is declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such term or provision shall immediately become null
and void, leaving the remainder of this Agreement in full force and effect.
 
(c) Headings.  Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.
 
(d) Rules of Construction.  Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.
 
(e) Authority to Enter into this Agreement.  The officer of the Company whose
signature appears below has been authorized to enter into this Agreement on
behalf of the Company.
 
(f) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, and such
counterparts will together constitute but one agreement.
 
In Witness Whereof, the parties hereto have duly executed this Agreement as of
the day and year set forth below.
 


Warwick Valley Telephone Company
 
Executive
     
By:
/s/ Duane W. Albro
 
By:
/s/ Ralph Martucci
         
Name:
Duane W. Albro
 
Address:
20 Robinn Drive
         
Title:
President and CEO
 
                    Middletown, NY 10940
         
Date:
5-9-11
 
Date:
5-5-11



 
 
16

--------------------------------------------------------------------------------

 
 
 
APPENDIX A
 
Illustration of Annual Bonus and Incentive Compensation (Long Term Incentive
Plan) — CFO
 
 


 
 
Annual Bonus Performance Matrix:
 
The performance matrix below will be used to calculate the Payout Factor
amounts. The Payout Factor amounts will be applied to both the Target Annual
Bonus and the Target Incentive Compensation amounts.
 
Target Annual Bonus:
 
Target Annual Bonus Amount:  50% x [base salary of $180,000] = $90,000
Actual Annual Bonus Payout:    [Target Annual Bonus Amount of $90,000] x
[calculated Payout Factor]
 

 
Methodology:
 
Target Financial Metrics will be determined for each year by the Board of
Directors on behalf of the Company and in collaboration with the CEO.
 
The matrix below reflects both the elements of performance that will be
evaluated and the weightings associated with each Financial Metric to determine
the applicable payout factor that will be used to calculate the Annual Bonus and
Incentive Compensation amounts.
 


 
Financial Metric
Weighting
Result
Target
Actual/Target
Payout Factor
 
A
B
C
(B/C)
A x (B/C)
Revenue
0.25
$TBD
$TBD
TBD
TBD
EBITDA
0.25
$TBD
$TBD
TBD
TBD
Free Cash Flow
0.25
$TBD
$TBD
TBD
TBD
Net Income
0.15
$TBD
$TBD
TBD
TBD
BOD Discretion
0.10
NA
NA
NA
TBD
Total
1.00
     
Total Payout Factor
           



 
In the event that the actual results / target results for Revenue and Net Income
are less than .9000 (90%) then the payout factor attributable to those metrics
of measurement will be zero, respectively. Likewise, in the event that the
actual results / target results for EBITDA and Free Cash Flow are less than
.7500 (75%) then the payout factor attributable to those metrics of measurement
will be zero, respectively. This methodology will also be applied to Incentive
Compensation payout in the same manner.
 
 
17

--------------------------------------------------------------------------------

 


 
Illustrative Example: By way of illustration only, assume the following
Financial Metric targets: (1) Revenue: $30,000,000; (2) EBITDA: $5,000,000; (3)
Free Cash Flow: $2,000,000; and (4) Net Income: $6,000,000.  Assume the
following actual financial results for the fiscal year: (1) Actual Revenue:
$28,000,000; (2) Actual EBITDA: $4,000,000; (3) Actual Free Cash Flow:
$1,500,000; and (4) Actual Net Income: $5,000,000. The resulting payout factor
calculations would be calculated as follows:
 
Financial Metric
Weighting
Result
Target
Actual/Target
Payout Factor
 
A
B
C
(B/C)
A x (B/C)
Revenue
0.50
$28,000,000
$30,000,000
.9333
.4667
EBITDA
0.15
$  4,000,000
$  5,000,000
.8000
.1200
Free Cash Flow
0.15
$  1,000,000
$  2,000,000
.5000
0
Net Income
0.10
$  5,000,000
$  6,000,000
.8333
.0833
CEO Discretion
0.10
N/A
N/A
N/A
.1000
Total
1.00
     
.7700
           



 
Based upon this illustration, which also assumes the CEO Discretionary component
is paid out in the full 10% amount, the actual Annual Bonus to be paid would be
based on a payout factor of .7700 and result in an Annual Bonus of $90,000 x
.7700 or $69,300.

 
 
Incentive Compensation (Long Term Incentive Plan) Component:
 


 
Ø  
Target Incentive Compensation Component

 


 
Stock Options:
15,000
   
Restricted Shares:
3,750



 
Applying the same methodological approach used to determine the Annual Bonus
payout as shown above would result in an Incentive Compensation payout of:
 


 
Stock Options:
15,000  x .7700 = 11,550
   
Restricted Shares:
  3,750  x .7700  =   2,888



For calculating both the Annual Bonus and the Incentive Compensation, the CEO
retains the sole discretion to award compensation, if any, under this Appendix
A.
 
 
 
 
18